976 F.2d 735w
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.David B. DEUTSCH, Plaintiff-Appellant,v.BURLINGTON NORTHERN RAILROAD COMPANY, Defendant-Appellee.
No. 91-2629.
United States Court of Appeals, Seventh Circuit.
Argued April 6, 1992.Decided Sept. 21, 1992.Rehearing and Rehearing En Banc DeniedOct. 28, 1992.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION